_____________

                             No. 95-2691
                            _____________

United States of America,       *
                                *
          Plaintiff - Appellee, *    Appeal from the United States
                                *    District Court for the
     v.                         *    District of Minnesota.
                                *
Juvenile Male C.L.O.,           *
                                *
          Defendant - Appellant.*


                            _____________

                  Submitted:    December 11, 1995

                         Filed: February 28, 1996
                             _____________

Before HANSEN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                          _____________


HANSEN, Circuit Judge.

     C.L.O., a juvenile who resided on the Red Lake Indian
Reservation, appeals an adjudication of delinquency pursuant to the
Juvenile Delinquency Act, 18 U.S.C. §§ 5031-42, following the
district court’s1 determination that C.L.O. was guilty of
committing voluntary manslaughter in violation of 18 U.S.C. § 1112.
On appeal, C.L.O. contends the evidence was insufficient to support
the adjudication.    He also urges us to hold that the Juvenile
Delinquency Act is unconstitutional because it does not provide
juveniles with a jury trial. We affirm but remand for entry of a
corrected dispositional order.



     1
      The Honorable Dale E. Saffels, United States District Judge
for the District of Kansas, sitting by designation.
                                I.


     Viewed in the light most favorable to the government, see
United States v. F.D.L., 836 F.2d 1113, 1118 (8th Cir. 1988), the
evidence establishes the following facts. C.L.O., then age 15,
stabbed another juvenile, P.C., in the neck, severing an artery and
causing P.C.'s death. The incident occurred at about 3:00 a.m. at
a third party’s house, where the juveniles were drinking alcohol in
the basement. C.L.O. had in his possession a knife, which he had
obtained after an earlier scuffle with P.C. C.L.O. and P.C. were
sitting together when P.C. said something that angered C.L.O.
C.L.O. cut P.C. in the leg, penetrating through the skin into the
muscle tissue. In response, P.C. retrieved a baseball bat from the
upstairs and hit C.L.O. twice on the head with it. C.L.O. began to
swing the knife, cutting or stabbing P.C. in the hands, thigh,
shoulder, chest, and back, and eventually landing the blade at the
base of P.C.'s neck.     P.C. proceeded upstairs and died in the
hallway at the top of the stairs.


     C.L.O. was charged with voluntary manslaughter as a juvenile,
and the case proceeded to an adjudicatory hearing before a United
States district judge. The district judge found C.L.O. guilty,
returned an adjudication of delinquency, and sentenced C.L.O. to
probation until the age of 21, one condition of which was placement
in the custody of the Attorney General for a term of 42 months.
C.L.O. appeals.


                               II.


     C.L.O. first argues that the government did not produce
sufficient evidence to prove beyond a reasonable doubt that he did
not act in self-defense. C.L.O.'s claim of self-defense rests on
an assumption that the incident resulting in P.C.’s death began
when P.C. returned to the basement with the baseball bat and used
it to hit C.L.O. on the head. Given that assumption, C.L.O. argues

                                2
reasonable doubt exists as to whether C.L.O. acted out of self-
defense.


     When reviewing for sufficiency of evidence, we reverse a
district court’s adjudication of delinquency based on the district
court’s finding that the juvenile is guilty of a criminal offense
only when no reasonable fact-finder could have found guilt beyond
a reasonable doubt. United States v. W.T.T., 800 F.2d 780, 781-82
(8th Cir. 1986). We view the evidence in the light most favorable
to the government, giving the government the benefit of all
reasonable inferences.   Id.; F.D.L., 836 F.2d at 1118.


     We conclude that the district court properly rejected C.L.O.’s
self-defense theory.    Viewing the evidence in the light most
favorable to the government, we believe a reasonable fact-finder
could determine that the incident leading to P.C.'s death began
when C.L.O. cut P.C.'s leg. Because C.L.O. was the aggressor and
set in motion a series of events culminating in P.C.’s death, he
has no right to a consideration of self-defense. Rowe v. United
States, 164 U.S. 546, 556 (1896); see United States v. Goodface,
835 F.2d 1233,     1235-36 (8th Cir. 1987); Devitt, Blackmar, &
O’Malley, 2 Federal Jury Practice and Instructions § 38B.11, .15
(4th ed. 1990). Moreover, a reasonable fact-finder could easily
have found that C.L.O. used more force than necessary to defend
himself.   See United States v. Walker, 817 F.2d 461, 463 (8th
Cir.), cert. denied, 484 U.S. 863 (1987); Devitt, Blackmar, &
O’Malley, supra, § 38B.14. Accordingly, the evidence is sufficient
to support the district judge’s finding of guilt.


     In his second argument, C.L.O. urges us to declare that a
juvenile possesses a constitutional right to a jury trial in a
delinquency proceeding. Based on his view that such a right should
exist, he contends the Juvenile Delinquency Act, which permits a
juvenile to choose between being tried as an adult with the right
to a jury trial and as a juvenile in a delinquency proceeding with

                                3
no jury, is unconstitutional.       See   18   U.S.C.   §   5032,   fourth
undesignated paragraph.


     As C.L.O. acknowledges, the settled law is clearly against
him. The Supreme Court held in McKeiver v. Pennsylvania that a
juvenile has no Sixth Amendment right to a jury trial. 403 U.S.
528, 545 (1971).   Furthermore, in Cotton v. United States, our
court rejected an argument that the Juvenile Delinquency Act is
unconstitutional as a violation of the right to a jury trial. 446
F.2d 107, 110-11 (8th Cir. 1971) (relying on McKeiver).


     Notwithstanding these precedents, C.L.O. argues that juvenile
trials have changed significantly since the Supreme Court decided
McKeiver in 19712 and urges that these changes have undermined the
rationale for the McKeiver decision. We disagree.            More than a
decade after the McKeiver decision, the Supreme              Court cited
McKeiver approvingly and explained:


     [T]he [C]onstitution does not mandate elimination of all
     differences in the treatment of juveniles. See, e.g.,
     McKeiver v. Pennsylvania, 403 U.S. 528 (1971) (no right
     to jury trial). The State has "a parens patriae interest
     in preserving and promoting the welfare of the child,"
     Santosky v. Kramer, 455 U.S. 745, 766 (1982), which makes
     a juvenile proceeding fundamentally different from an
     adult criminal trial.

Schall v. Martin, 467 U.S. 253, 263 (1984).        We believe the
considerations enumerated in McKeiver, see 403 U.S. at 545-50, ring
as true today as they did when the case was decided. We therefore
find not only the holding but also the reasoning of McKeiver to be
authoritative.




     2
      The changes, according to C.L.O., include that juveniles
are now fingerprinted, that their pictures are taken, and that
the scope of federal jurisdiction over juveniles has changed.

                                4
     Accordingly, we affirm the adjudication of delinquency made by
the district court. As a postscript, we note that the district
court inadvertently entered an adult "Judgment in a Criminal Case"
rather than a juvenile dispositional order. We remand for entry of
a written dispositional order pursuant to 18 U.S.C. § 5037
containing the same substantive provisions.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                5